United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41467
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MICHAEL DWIGHT RAVEN,
also known as Red,
                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-01-CV-779
                      USDC No. G-95-CR-10-1
                      --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Michael Dwight Raven, federal prisoner # 46219079, appeals

the district court’s dismissal as time-barred of his 28 U.S.C.

§ 2255 motion challenging his convictions for conspiracy to

possess with intent to distribute cocaine and four counts of

possession with intent to distribute cocaine.   Raven argues that

the district court abused its discretion in failing to apply

equitable tolling because his counsel represented to him that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41467
                                -2-

his motion would be timely filed but inadvertently miscalculated

the filing deadline.

     Raven admits that the error was the result of counsel’s

negligence and was not the result of intentional deceit.

This court has consistently held that a petitioner may not rely

on “mere attorney error or neglect” as a basis for equitable

tolling.   See Cousin v. Lensing, 310 F.3d 843, 849 (5th Cir.

2002), cert. denied, __ S. Ct. __, No. 02-9984, 2003 WL 1877686

(U.S. June 9, 2003); United States v. Riggs, 314 F.3d 796, 799

(5th Cir. 2002), cert. denied, __ S. Ct. __, No. 02-10784, 2003
WL 21312719 (U.S. June 23, 2003).   Therefore, Raven has not

demonstrated that the district court abused its discretion in

dismissing the motion as time barred.

     AFFIRMED.